Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

D1: 3GPP TSG RAN WGl Meeting 90bis Rl-1717063

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.

Regarding claims 1, 6, 11, 16, D1 teaches a method for a network device to indicate to a terminal device slot configuration information for uplink-downlink transmission, comprising:
determining a slot format index, wherein the slot format index corresponds to a row in a slot format information table, and each row in the slot format information table 
sending the slot format index to the terminal device (‘unknown’ resource is ‘flexible’, SFI carries index to a table that is UE-specifically configured, see section 1, section 2, fig. 1, table 1).

Regarding claims 2, 7, 12, 17, the slot format index is carried in downlink control information or higher layer signaling sent to the terminal device (SFI carries index to a table that is UE-specifically configured via RRC, see section 1).

Regarding claims 3, 4, 8, 9, 13, 14, 18, 19, the specific arrangement of the slot formats does not represent a patentable step.

Regarding claim 5, 15, an unknown symbol is a flexible symbol (‘unknown’ resource is ‘flexible’, section 1, fig. 1, table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claims 6 and 16 above, and further in view of Yee US 20090213782.

D1 is silent on the slot format information table is prestored in the terminal device.
Yee teaches storing a slot configuration terminal within the terminal ([0031]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of D1 by   the slot format information table is prestored in the terminal device, as suggested by Yee. This modification would benefit the system by providing a proven, reliable, efficient way for the terminal to retrieve the slot format information.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/RONALD B ABELSON/Primary Examiner, Art Unit 2476